DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejection - 35 USC §112(a)&(b)
The claim is rejected under 35 U.S.C. 112 (a)&(b), as the claimed invention is not described in such a full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to point out and distinctly claim the subject matter which the inventor regards as the invention.
The claim is indefinite and non-enabling for the following reasons:
Paragraph two of the specification (after the figure descriptions and broken line statement) refers to additional “embodiment(s)” and “indeterminate lengths” not shown in the drawings, includes vague and non-descriptive words, or includes a statement indicating that the claimed design is not limited to the exact shape and appearance shown in the drawings (MPEP 1504.4):
“The pairs of parallel jagged broken lines intersecting the drawing in FIGS. 1-3 and 6-9 depict the indeterminate length at two different locations of the band of the claimed design. Although FIGS. 1-3 and 6-9 include the foregoing symbolic break in the length of band of the attachable container holder, the scope of the claimed design includes an embodiment(s) with an attachable container holder in which the band instead has a determinate length, with one or both pairs of the parallel jagged broken lines removed.”
This paragraph is describing variations of the design that are not shown in the drawings, and therefore the scope of the claim is unclear. Using the term “indeterminate” to describe the length does not enable any person skilled in the art to make and use the same because “indeterminate” is indefinite language, and fails to point out and distinctly claim the subject matter.
Additionally, symbolic break lines (referred to in the above paragraph as “parallel jagged broken lines”) should be defined in the broken line statement under the figure descriptions. To overcome this rejection the examiner suggests for the applicant to cancel the above paragraph from the specification and include the following sentence in the broken line statement to address the symbolic break lines used throughout the figures:
“The drawings contain a symbolic break. The portions between the break lines form no part of the claimed design.”
Paragraph three of the specification describes variations to the design that are not shown in the drawings, and therefore the scope of the claim is unclear: 
“Additional embodiments are disclosed although not explicitly shown in the illustrated embodiments. For example, some embodiments can have a dot-dash line that defines the boundary of the claimed design (such that the portion of the article to one side of the dot-dash line is claimed and the portion of the article to the other side of the dot-dash line is disclaimed) and forms no part of the claimed design. The dot-dash line can extend along a plane across (i.e., transverse to) a length of the attachable container holder at a particular location between the left side of the article and the right side of the article as shown in that embodiment. For example, the dot-dash line can be at one or more of the indeterminate length breaks. In another example, such other embodiments can have a dot-dash line along a plane that is across the length of the attachable container holder at a location that is at about 25%, about 50%, or about 75% of the length of the device between the left side and the right side of that embodiment. In other examples, such other embodiments can have a dot-dash line along a plane that is across the length of the attachable container holder at a location that is between the buckle housing and the band, adjacent a protrusion on the front of the band, adjacent or across a diameter of an openings on the band, or a combination of the foregoing.”
These described designs cannot be seen in the drawings, and therefore the combination of portions claimed or disclaimed cannot be understood. These statements broaden the claim’s scope to include undefined types of other designs that cannot be determined from the drawings. Variations and modifications of the design that are not shown in the drawings are not permitted in a design patent (MPEP 1503.01).This paragraph fails to point out and distinctly claim the subject matter which the inventor regards as the invention. To overcome this rejection the examiner suggests for the applicant to cancel the above paragraph from the specification.
Paragraph four of the specification further describes variations to the design and “other embodiments” that are not shown in the drawings, and therefore the scope of the claim is unclear: 
“Additionally, although embodiments herein illustrate the band of the attachable container holder in a linear position (see, e.g., FIG. 1) and in an alternative, curved position (see, e.g., FIG. 9), the band of the container holder can have a position between the linear position of FIG. 1 and the curved position of FIG. 9 and/or a position in which the band is coupled to the buckle housing in a curved position such that the container holder has a smaller or larger inner perimeter formed collectively by an inner side of the buckle housing and an inner surface of the band than that of the container holder shown in FIG. 9, for example such that the protrusion on the buckle housing is insertable through a different opening of the band than that shown in FIG. 9. It should be further understood that, in other embodiments in which the band and buckle housing collectively have a smaller or larger inner perimeter than that shown in FIG. 9, the protrusion on the band can be inserted through an opening of the band different than that shown in FIG. 9, whether in addition to or in lieu of the protrusion of the buckle housing being inserted through a different opening of the band. In some embodiments, the protrusion on the band can be not inserted through an opening of the band when the protrusion of the buckle housing is inserted through an opening of the band. Because the opening of the band through which a protrusion of the buckle housing or the band is to be inserted is correlated to the inner perimeter length formed collectively by the band and the buckle housing, the different coupling locations of the band can be correlated with a size of a container around which the container holder is to be secured. In this manner, the container holder is adjustable to be secured about the container (e.g., a beverage container or the like).”
Since these described variations to the design cannot be seen in the drawings, the scope of the claim is unclear. This paragraph fails to point out and distinctly claim the subject matter which the inventor regards as the invention. To overcome this rejection the examiner suggests for the applicant to cancel the above paragraph from the specification.

Paragraph five of the specification includes statements that broaden the claim’s scope to include undefined types of other designs that cannot be determined from the drawings:
“Still further, although an alternative view of the attachable container holder is shown in FIG. 9 with a hanging cord or strap, it should be understood that the hanging cord in other embodiments can include a symbolic break representative of an indeterminate length. The symbolic break can be located, for example, at 25%, 50%, and/or 75% of the length of the hanging cord between its opposing ends. And further still, although the alternative view of the attachable container holder is shown in FIG. 9 with an alligator-clamp style clip, another suitable clip, clasp or attachment mechanism could be included, or the hanging cord can be devoid of such an attachment mechanism.”
Variations and modifications of the design that are not shown in the drawings are not permitted in a design patent (MPEP 1503.01). This paragraph fails to point out and distinctly claim the subject matter which the inventor regards as the invention. To overcome this rejection the examiner suggests for the applicant to cancel the above paragraph from the specification.

Conclusion
The claim stands rejected under 35 U.S.C. 112 (a)&(b).
The references cited but not applied are considered cumulative art related to the claimed design. 
A response is required in reply to the Office Action to avoid abandonment of the application. Any amendment submitted in response to this Office Action must be in compliance with 37 CFR 1.121.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M GEBHART whose telephone number is (571)272-9690. The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra S Snapp, can be reached at telephone number 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/J.M.G./Examiner, Art Unit 2912                                                                                                                                                                                                        
/BRETT MILLER/Examiner, Art Unit 2918